Title: To George Washington from Joseph Mandrillon, 1 June 1790
From: Mandrillon, Joseph
To: Washington, George


Rue des ⟨J⟩euners no. 26. 
My General,Paris June 1. 1790.
The letter with which your Excellency has honored me of the 29. of august last, and which accompanied a copy of that excellent work, the history of the insurrection in Massachusetts, is a new favor, which I appreciate in all its extent. Happy, if with the aid of your indulgence, I may be able to justify the good opinion which you have of my real and eternal devotion to the american cause.
With regard to Mr Morris, the bearer of the above mentioned letter, I have seen but few men so well instructed in the interests of his country, and in those of Europe. I regret much not to have had his acquaintance but in the moment when I was setting out for France—Some friends have undertaken to supply my place, and to offer to the worthy american all their zeal and attachment. I have employed myself since I have been in Paris in translating the history of the insurrection—I shall be ready in a couple of months, and I will hasten to send to your Excellency a copy of the translation, to which I shall give every attention to render it with fidelity.
You know, my General, the fatal consequence⟨s⟩ of the invasion

of the Prussian troops in Holland, and the abandonment in which France has been forced to leave us at that epoch. I have shared in some sort the fate of the friends of the country, by the confidence which the government then reposed in me. impatient to emancipate myself from the yoke under which the Hollanders bent, I determined to come to reside in Paris—in fine to live more free, and to trace more nearly the effects of the french revolution in regard to us since we can only hope for safety from their succour The Marquis de la Fayette, the worthy Emulant and friend of your Excellency, covers himself with glory in France—and if the guardian Genius of France preserves him to them, he will enjoy the sweet satisfaction of having done that for his fellow citizens, which your Excellency has done for America.
I have the honor sometimes to see this young Hero, and I should desire much to make my zeal and my services agreeable to him—but little accustomed to ask places for myself, and maladroit in soliciting, I have energy only for others—perhaps Mr la Fayette will give me some department when he knows that, without renouncing the interests of Holland, I may be of some utility in France—our Dutch refugees desire, and interest themselves in, it.
I propose publishing my memoirs relative to ⟨the⟩ negociation with which I have been charged in ⟨Prus⟩sia, in which will be developped all the secret causes which have served as the basis of the odious policy of England, Prussia, and the House of Orange. This work will proscribe me from Holland while the present system subsists—but I would rather fulfil my task, by a new sacrifice, than maintain any longer a silence, from which my fellow-citizens can draw no advantage.
I recommend me, my General, to the continuance of your precious esteem—I refer to the desires, motives, in my last letters—and I have the honor to say with the most profound veneration I am, my General your most humble and most obedient Servant

Jh Mandrillon

